DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1-4 are objected to because of the following informalities:  Claim 1 recites “an applicator at least one RF electrode” in line 3 of the claim, which appears to have a typo and should read “an applicator comprising at least one RF electrode”.  Appropriate correction is required.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “22” has been used to designate both “low eyelid” in paragraph 0025 and one of the electrodes in paragraph 0026.  
 	The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: handpiece 21 and low eyelid 22 are described as being in Figure 1 in paragraph 0025, but those numbers are not there; RF current 42 is described in paragraph 0028 but not found in Figure 4; 33 is described in paragraph 0029 but not found in Figure 5
Figure 1 shows reference characters 11 and 12 but they are not in the specification.  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "41" and "42" have both been used to designate RF current in paragraph 0028.  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “33” has been used to designate one of the electrodes in Figures 3 and 4 in paragraphs 0027-0028 and a “single electrodes 52, 33” in paragraph 0029.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because paragraph 0030 states “electrodes 41, 43”, however these reference characters seem incorrect.  Reference character 41 is described as being RF current in paragraph 0028 and 43 is not previously mentioned as an electrode or shown in any Figures.
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Flyash et al (2010/0210993).
Referring to claim 1, Flyash et al teaches a device (100) for non-ablative thermal treatment of tissue comprising an RF generator; and an applicator (104) at least one RF electrode (138) coupled to said RF generator (200) (paragraphs 0023, 0028 and 0032; Figures 1, 5C and 8), wherein said at least one RF electrode (138) has protrusions .  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Flyash et al (2010/0210993).
Referring to claims 2 and 3, the embodiment of Figure 5C fails to expressly teach a temperature sensor, however the embodiments of Figures 4A and 4B teaches a tissue temperature sensor (160) coupled to the applicator wherein RF energy is adjusted according to tissue temperature monitored by said tissue temperature sensor (paragraphs 0027 and 0043-0045).  It would have been obvious to one of ordinary skill .

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Flyash et al (2010/0210993) as applied to claim 1 above, and further in view of Burns et al (2009/0018628).
Referring to claim 4, Flyash et al is silent with regard to the size of the at least one RF electrode.  Burns et al teaches an analogous device for non-ablative thermal treatment of tissue comprising at least one RF electrode having a contact area larger than 6 mm2 (paragraph 0063).  Due to a lack of disclosed criticality or unexpected result it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the contact area of the at least one RF electrode, as taught by Flyash et al, to have a contact area larger than 6 mm2, as taught by Burns et al, because scaling the surface area of the individual electrodes changes the treatment area for the tissue region at each treatment site (paragraph 0058).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMANTHA M GOOD whose telephone number is (571)270-7480. The examiner can normally be reached Mon to Wed, 7am to 3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on 571-272-4764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAMANTHA M GOOD/Examiner, Art Unit 3794                
                                                                                                                                                                                        /MICHAEL F PEFFLEY/Primary Examiner, Art Unit 3794